Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 
Response to Amendment
The RCE and amendment filed 6/28/2022 has been entered
Claims 13 and 17-20 are rejected.
Claims 1-12 and 14-16 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 13 and 17-19 are rejected under 35 U.S.C 103 as being unpatentable over Marinier (US 2016/0080963) in view of Li (US 2018/0279149).

Regarding Claim 13, Marinier teaches a terminal comprising (Marinier, Fig 1B, paragraph 52, WTRU 102): 
a receiver that receives configuration information, which indicates allocation of an interference measurement resource in a unit resource (Marinier, Fig 1B, paragraph 52, WTRU 102 may include transceiver 120, paragraph 150, a UE may receive an indication whether the DM-IMs may be present in a PRB to be decoded, paragraph 141, a UE may be provided with or configured with, e.g. via RRC signaling, one or more sets of DM-IM patterns or parameters); and 
a processor that controls interference measurement based on the configuration information, wherein the unit resource is a physical resource block (Marinier, Fig 1B, paragraph 52, WTRU 102 may include processor 118, paragraph 150, a UE may receive an indication whether the DM-IMs may be present in a PRB to be decoded, Fig 6, paragraph 272, step 604, an interference measurement may be determined based on the DM-IM resource),
the configuration information indicates one of a first pattern and a second pattern for the allocation of the interference measurement resource (Marinier, Fig 3, paragraph 141, a UE may be provided with or configured with, e.g. via RRC signaling, one or more sets of DM-IM patterns or parameters, paragraph 130, DM-IM pattern 200 may include any number of Interference Measurement Resource Elements (IM-RE) patterns),
Marinier does not explicitly teach that the first pattern consists of four resource elements with two consecutive subcarriers and two consecutive symbols, and the second pattern consists of a plurality of resource elements with consecutive subcarriers and one symbol.     
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Marinier and have, where it has already been disclosed that DM-IM pattern may include any number of  Interference Measurement Resource Elements (IM-RE) patterns, for the first pattern to be four resource elements with two consecutive subcarriers and two consecutive symbols, and for the second pattern to be a plurality of resource elements with consecutive subcarriers and one symbol , since this is merely a matter of design choice, which involves only routine skill in the art.
Marinier does not explicitly teach the below limitation:
(a receiver that receives configuration information, which indicates allocation of an interference measurement resource in a unit resource), and indicates one of a periodic interference measurement resource and an aperiodic interference measurement resource as the interference measurement resource;
However, Li teaches the below limitation:
(a receiver that receives configuration information, which indicates allocation of an interference measurement resource in a unit resource), and indicates one of a periodic interference measurement resource and an aperiodic interference measurement resource as the interference measurement resource (Li, paragraph 18, CSI measurement configuration includes channel measurement and/or interference measurement resource configuration information, for indicating aperiodic channel measurement and/or interference measurement resource);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marinier by adding the interference measurement resource being aperiodic as taught by Li.  Because Marinier and Li teach interference measurement resources, and specifically Li teaches the interference measurement resource being aperiodic for the benefit of the analogous art of a channel state measurement method (Li, paragraph 1).

Regarding Claim 17, Marinier teaches a radio communication method for a terminal, comprising (Marinier, Fig 1B, paragraph 52, WTRU 102):
receiving configuration information, which indicates allocation of an interference measurement resource in a unit resource (Marinier, paragraph 150, a UE may receive an indication whether the DM-IMs may be present in a PRB to be decoded, paragraph 141, a UE may be provided with or configured with, e.g. via RRC signaling, one or more sets of DM-IM patterns or parameters); and
 controlling interference measurement based on the configuration information, wherein the unit resource is a physical resource block (Marinier, paragraph 150, a UE may receive an indication whether the DM-IMs may be present in a PRB to be decoded, Fig 6, paragraph 272, step 604, an interference measurement may be determined based on the DM-IM resource),
the configuration information indicates one of a first pattern and a second pattern for the allocation of the interference measurement resource (Marinier, Fig 3, paragraph 141, a UE may be provided with or configured with, e.g. via RRC signaling, one or more sets of DM-IM patterns or parameters, paragraph 130, DM-IM pattern 200 may include any number of Interference Measurement Resource Elements (IM-RE) patterns),
Marinier does not explicitly teach that the first pattern consists of four resource elements with two consecutive subcarriers and two consecutive symbols, and the second pattern consists of a plurality of resource elements with consecutive subcarriers and one symbol.     
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Marinier and have, where it has already been disclosed that DM-IM pattern may include any number of  Interference Measurement Resource Elements (IM-RE) patterns, for the first pattern to be four resource elements with two consecutive subcarriers and two consecutive symbols, and for the second pattern to be a plurality of resource elements with consecutive subcarriers and one symbol , since this is merely a matter of design choice, which involves only routine skill in the art.
Marinier does not explicitly teach the below limitation:
(receiving configuration information, which indicates allocation of an interference measurement resource in a unit resource) and indicates one of a periodic interference measurement resource and an aperiodic interference measurement resource as the interference measurement resource;
However, Li teaches the below limitation:
(receiving configuration information, which indicates allocation of an interference measurement resource in a unit resource) and indicates one of a periodic interference measurement resource and an aperiodic interference measurement resource as the interference measurement resource (Li, paragraph 18, CSI measurement configuration includes channel measurement and/or interference measurement resource configuration information, for indicating aperiodic channel measurement and/or interference measurement resource);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marinier by adding the interference measurement resource being aperiodic as taught by Li.  Because Marinier and Li teach interference measurement resources, and specifically Li teaches the interference measurement resource being aperiodic for the benefit of the analogous art of a channel state measurement method (Li, paragraph 1).

Regarding Claim 18, Marinier teaches a base station comprising (Marinier, Fig 1A, paragraph 42, base stations 114): 
a transmitter that transmits configuration information, which indicates allocation of an interference measurement resource in a unit resource (Marinier, Fig 1E, paragraph 76, the base stations may include one or more transceivers for communicating with the WTRUs, paragraph 150, a UE may receive an indication whether the DM-IMs may be present in a PRB to be decoded, paragraph 141, a UE may be provided with or configured with, e.g. via RRC signaling, one or more sets of DM-IM patterns or parameters); and 
a processor that receives a report of interference measurement that is controlled in a terminal based on the configuration information, wherein the unit resource is a physical resource block (Marinier, Fig 1A, paragraph 42, base stations 114, paragraph 284, the methods described may be implemented in a computer program and executed by a processor, paragraph 150, a UE may receive an indication whether the DM-IMs may be present in a PRB to be decoded, paragraph 126, if a CSI-IM RE may be overlapped with a DM-IM, a UE may assume that the RE may be used for both CSI-IM RE and DM-IM, the UE may use the RE for interference measurement for CSI feedback and/or interference measurement for demodulation),
the configuration information indicates one of a first pattern and a second pattern for the allocation of the interference measurement resource (Marinier, Fig 3, paragraph 141, a UE may be provided with or configured with, e.g. via RRC signaling, one or more sets of DM-IM patterns or parameters, paragraph 130, DM-IM pattern 200 may include any number of Interference Measurement Resource Elements (IM-RE) patterns),
Marinier does not explicitly teach that the first pattern consists of four resource elements with two consecutive subcarriers and two consecutive symbols, and the second pattern consists of a plurality of resource elements with consecutive subcarriers and one symbol.     
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Marinier and have, where it has already been disclosed that DM-IM pattern may include any number of  Interference Measurement Resource Elements (IM-RE) patterns, for the first pattern to be four resource elements with two consecutive subcarriers and two consecutive symbols, and for the second pattern to be a plurality of resource elements with consecutive subcarriers and one symbol , since this is merely a matter of design choice, which involves only routine skill in the art.
Marinier does not explicitly teach the below limitation:
(a transmitter that transmits configuration information, which indicates allocation of an interference measurement resource in a unit resource), and indicates one of a periodic interference measurement resource and an aperiodic interference measurement resource as the interference measurement resource;
 However, Li teaches the below limitation:
(a transmitter that transmits configuration information, which indicates allocation of an interference measurement resource in a unit resource), and indicates one of a periodic interference measurement resource and an aperiodic interference measurement resource as the interference measurement resource (Li, paragraph 18, CSI measurement configuration includes channel measurement and/or interference measurement resource configuration information, for indicating aperiodic channel measurement and/or interference measurement resource);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marinier by adding the interference measurement resource being aperiodic as taught by Li.  Because Marinier and Li teach interference measurement resources, and specifically Li teaches the interference measurement resource being aperiodic for the benefit of the analogous art of a channel state measurement method (Li, paragraph 1).

Regarding Claim 19, Marinier teaches a system comprising a terminal (Marinier, Fig 1B, paragraph 52, WTRU 102) and a base station (Marinier, Fig 1A, paragraph 42, base stations 114), wherein
the terminal comprises: 
a receiver that receives configuration information, which indicates allocation of an interference measurement resource in a unit resource (Marinier, Fig 1B, paragraph 52, WTRU 102 may include transceiver 120, paragraph 150, a UE may receive an indication whether the DM-IMs may be present in a PRB to be decoded, paragraph 141, a UE may be provided with or configured with, e.g. via RRC signaling, one or more sets of DM-IM patterns or parameters); and 
a processor that controls interference measurement based on the configuration information, wherein the unit resource is a physical resource block (Marinier, Fig 1B, paragraph 52, WTRU 102 may include processor 118, paragraph 150, a UE may receive an indication whether the DM-IMs may be present in a PRB to be decoded, Fig 6, paragraph 272, step 604, an interference measurement may be determined based on the DM-IM resource), 
the configuration information indicates one of a first pattern and a second pattern for the allocation of the interference measurement resource (Marinier, Fig 3, paragraph 141, a UE may be provided with or configured with, e.g. via RRC signaling, one or more sets of DM-IM patterns or parameters, paragraph 130, DM-IM pattern 200 may include any number of Interference Measurement Resource Elements (IM-RE) patterns), and
the base station comprises: 
a transmitter that transmits the configuration information to the terminal (Marinier, Fig 1E, paragraph 76, the base stations may include one or more transceivers for communicating with the WTRUs, paragraph 141, a UE may be provided with or configured with, e.g. via RRC signaling, one or more sets of DM-IM patterns or parameters).
Marinier does not explicitly teach that the first pattern consists of four resource elements with two consecutive subcarriers and two consecutive symbols, and the second pattern consists of a plurality of resource elements with consecutive subcarriers and one symbol.     
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Marinier and have, where it has already been disclosed that DM-IM pattern may include any number of  Interference Measurement Resource Elements (IM-RE) patterns, for the first pattern to be four resource elements with two consecutive subcarriers and two consecutive symbols, and for the second pattern to be a plurality of resource elements with consecutive subcarriers and one symbol , since this is merely a matter of design choice, which involves only routine skill in the art.
Marinier does not explicitly teach the below limitation:
(a receiver that receives configuration information, which indicates allocation of an interference measurement resource in a unit resource), and indicates one of a periodic interference measurement resource and an aperiodic interference measurement resource as the interference measurement resource;
However, Li teaches the below limitation:
(a receiver that receives configuration information, which indicates allocation of an interference measurement resource in a unit resource), and indicates one of a periodic interference measurement resource and an aperiodic interference measurement resource as the interference measurement resource (Li, paragraph 18, CSI measurement configuration includes channel measurement and/or interference measurement resource configuration information, for indicating aperiodic channel measurement and/or interference measurement resource);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marinier by adding the interference measurement resource being aperiodic as taught by Li.  Because Marinier and Li teach interference measurement resources, and specifically Li teaches the interference measurement resource being aperiodic for the benefit of the analogous art of a channel state measurement method (Li, paragraph 1).

Claims 20 are rejected under 35 U.S.C 103 as being unpatentable over Marinier (US 2016/0080963) and Li (US 2018/0279149), and further in view of Xiao (US 2013/0196675) .

Regarding Claim 20, Marinier and Li teach all the limitations of parent claim 13, but do not explicitly teach wherein the configuration information indicates a periodicity and a slot offset for the one of the first pattern and the second pattern, however Xiao teaches .          
However Xiao teaches wherein the configuration information indicates a periodicity and a slot offset for the one of the first pattern and the second pattern (Xiao, paragraph 64, In an embodiment, the signaling for CSI-RS includes a subframe number and/or slot number, hence a slot offset, and a duty cycle (periodicity) and offset for each CSI-RS pattern, CSI-RS could be used to measure interference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marinier and Li by adding slot offset and periodicity as taught by Xiao.  Because Marinier, Li, and Xiao teach interference measurement, and specifically Xiao teaches slot offset and periodicity for the benefit of the analogous art of measurements and Channel State Information (CSI) feedback (Xiao, abstract).

Response to Arguments
Applicant's arguments have been fully considered but are respectfully but are respectfully not persuasive.
Applicant argues that the Marinier and Li do not teach the amended portions of the independent claims, which correspond to the former dependent claims 14-16 (Remarks, page 7 paragraph 2):
The configuration information indicates one of a first pattern and a second pattern for the allocation of the interference measurement resource, 
The first pattern consists of four resource elements with two consecutive subcarriers and two consecutive symbols, and
The second pattern consists of a plurality of resource elements with consecutive subcarriers and one symbol;
In Remarks, page 8 paragraph 2, Applicant argues that the limitations require using multiple RE patterns to differently configure interference measurement resources, and that because more than one pattern can be selected with a plurality of consecutive subcarriers that interference measurement can be carried out in more resources, and hence using different RE patterns is not a mere design choice, but rather is a necessary feature of the invention to configure the interference management resources.    However, Fig 2 and paragraph 141 of Marinier teaches that the UE may be configured with one or more sets of DM-IM patterns or parameters, and paragraph 130 teaches that DM-IM pattern may include any number of Interference Measurement Resource Elements (IM-RE) patterns.   Fig 3 shows IM-RE patterns 1, 2, and 3, and each of these IM-RE patterns consist of resource elements at various positions in the PRB pair, albeit not with consecutive subcarriers and symbols in these examples.   Hence Marinier does teach providing more than one pattern that can be selected.  Furthermore, Applicant has not given any reasons or arguments why the specific patterns claimed in the limitations above containing consecutive subcarriers and symbols would be more effective for allowing interference measurement to be carried out in more resources as opposed to the patterns illustrated in Fig 2 of Marinier that do not consist of consecutive subcarriers and symbols.    Hence deriving the specific patterns of the limitations above would amount to arranging known elements in a configuration recognized as functionally equivalent to a known configuration, in other words design choice.  Therefore Applicant’s arguments in Remarks page 8 paragraph 2 are respectfully not persuasive.
In Remarks page 8 paragraph 3 Applicant argues that Marinier only shows patterns that are allocated by units of 1 resource block, fail to show the first and second patterns as required by the amended independent claim, and that Marinier merely shows the same allocation patterns within one resource block for CDM group 1 and 2.   As mentioned above, Fig 3 of Marinier shows IM-RE patterns 1, 2, and 3, with each pattern consisting of REs at different positions in the PRB pair.  Hence Fig 3 of Marinier teaches that patterns allocated in units of resource elements not resource blocks, teaches patterns 1 and 2, and shows patterns that are different (REs placed in different positions in the PRB pairs).  Therefore Applicant’s arguments in page 8 paragraph 3 are respectfully not persuasive.   
In Remarks page 9 paragraph 1, Applicant argues Marinier does not disclose or suggest controlling the interference measurement nor indicating one of a first pattern and a second pattern for the allocation of the interference measurement.   However, selection of a IM-RE pattern would control interference measurement, and paragraph of 143 of Marinier teaches that the configuration of a DM-IM pattern may include any one or more parameters that may enable the UE to determine which pattern to use.   Therefore Applicant’s arguments in page 9 paragraph 1 are respectfully not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/T.N.D/Examiner, Art Unit 2412           

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412